DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19, 26 and 34, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 19, 21-22, 26-27, 30 and 37-38, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “rigid” in claims 22, 30 and 38 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope the hardness of PVC in the claim has been rendered indefinite by the use of the term rigid.
Regarding claim 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 31 recites the limitation "the blend" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the blend" in lien 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 20-38 are rejected for depending from claim 19.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22, 24-26, 35 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segaert et al. (WO2013/179261).
Regarding claim 19, Segaert et al. disclose a method for manufacturing a single- or multi-layered substrate 1, which is suitable for a floor panel (abstract), wherein, for forming a substrate layer, thermoplastic material 23 is strewn, for example, onto a transport device 25, and this strewn thermoplastic material is consolidated under the influence of pressure and/or heat, preferably in a press device 26, wherein the thermoplastic material to be strewn comprises micronized material (abstract, fig. 3, claim 1, 5, 8, page 9, line 32-page 10, line 3).
	Regarding claims 22 and 38, Segaert et al. discloses wherein the micronized material comprises one or more of the following characteristics:
	The micronized material comprises PVC, preferably rigid PVC (page 4, line 28-33, page 12, line 4-35),
The micronized material comprises filler, preferably in an amount situated between 20 and 70 percent by weight in respect to the total weight of the micronized material, or between 30 and 60 percent by weight (page 9, line 22-30 and claim 6, 8).  
Regarding claim 24, Segaert et al. discloses wherein the thermoplastic material to be strewn is heated prior to being strewn or during said strewing (see fig. 3).
Regarding claim 25, Segaert et al. discloses wherein the thermoplastic material to be strewn is strewn onto a glass fiber layer 12, or a glass fiber layer is provided on the strewn, however, still not yet consolidated thermoplastic material (see fig. 3, abstract, and claim 1).
Regarding claim 26, Segaert et al. discloses wherein the glass fiber layer is impregnated with the strewn thermoplastic material or at least with a portion of this thermoplastic material, for example, with a part of the micronized material, preferably during the consolidation (see claim 1, fig. 3).
Regarding claim 25, Segaert et al. discloses wherein the press device is a double-belt press 26 (see fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. as applied to claim 19 above, and further in view of Hover et al. (US 4,923,658).
	Regarding claim 20, Segaert et al. does not teach wherein the micronized material is obtained by comminuting granulate or rendering it finer. However, Hover et al. teaches a step of fine grinding the granules to obtain micronized particles (see claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segaert et al. with the teaching of Hover et al. since Hover et al. teaches that comminuting granulate or rendering it finer to form micronized material is well known in the art.
	Regarding claims 21 and 37, Hover et al. teaches wherein the average particle size of the micronized material, expressed as the D50 value or the median of the distribution, is situated between 100 and 750 micrometer and preferably between 100 and 500 micrometer (claim 3, 7-8, 10).
	Regarding claim 36, Hover et al. teaches wherein the aforementioned micronized material shows a particle size distribution showing the feature that (D50-D10)/D50 is larger than 50%, wherein .
Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. (WO2013/179261).
	Regarding claim 23, Segaert et al. does not teach wherien the thickness of the substrate layer after consolidating is situated between 0.4 and 0.6 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the substrate layer to the claimed range depending on the intended application of the substrate, since there is no evidence of criticality of the claimed range.
	Regarding claim 27, Segaert et al. does not teach wherein the weight of the glass fiber layer is less than 65 grams per square meter and preferably is maximum 50 grams per square meter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight of the glass fiber layer depending on the intended use of the substrate since there is no evidence of the criticality of the claimed weight.
Claims 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. as applied to claim 19 above, and further in view of Oppermann et al. (English abstract of EP0520151).
	Regarding claim 28 Segaert et al. does not teach wherein the strewn thermoplastic material is foamed and to this aim the thermoplastic material to be strewn comprises the micronized material and a blowing agent. However, Oppermann et al. teaches a foamed floor covering which contains a foamed layer by foaming a powder mixture consisting of a thermoplastic polymer, fillers and blowing agent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segaert et al. with the teaching of Oppermann et al. since Oppermann et al. teaches that blowing agents are commonly used in the art of floor panels for making foamed layers.

	Regarding claim 30, Oppermann et al. teaches wherein the dryblend material shows one or more of the following characteristics:
	The dryblend material is pre-mixed with the blowing agent; and
	The dryblend material comprises filler, preferably in an amount of less than 20 percent b weight in respect to the total weight of the dryblend material, or less than 15 percent by weight or less than 10 percent by weight.
	Regarding claim 31, Oppermann et al. teaches wherein the weight percentage of the dryblend provided with the blowing agent in respect to the total weight of the blend is situated between 1% and 25% or between 5% and 15%.
	Regarding claim 32, Segaert et al. as modified teaches wherein the weight percentage of the micronized material in respect to the total weight of the blend is situated between 75% and 99% or between 85% and 95%.
	Regarding claim 33, Segaert et al. discloses wherein the micronized material itself is free from blowing agent.
	Regarding claim 34, Segaert et al. as modified teaches wherein the strewn thermoplastic material is foamed while this strewn thermoplastic material is consolidated, for example, in the press device (see fig. 1-2 and abstract of Oppermann et al.).
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742    

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742